DETAILED ACTION

This action is in response to the amendment filed on 2/16/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,076,874 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Jamie Drewry on 3/10/21.
The application has been amended as follows: 
In the Claims:
In claim 21, line 1 delete “20” and insert therein - - 19 - -.
In claim 30, line 7 delete “including each” and insert therein - - each including - -.
In claim 53, line 3 delete “steps” and insert therein - - step - -.
In claim 54, line 3 delete “steps” and insert therein - - step - -.
In the Specification:
In paragraph [0001], line 2 after “January 26, 2017,” insert - - now U.S. Patent 10,076,874, - -.
In paragraph [0001], line 3 after “November 25, 2014,” insert - - now abandoned, - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and terminal disclaimer filed on 2/16/21 the previous rejections set forth in the Office action mailed on 9/17/20 are withdrawn.  The claims are allowed for the reasons set forth in paragraph 13 of the Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN L GOFF II/Primary Examiner, Art Unit 1746